PHILLIPS UNIVERSITY VEHICLES — LICENSING Vehicles used in connection with athletic events and for educational purposes by Phillips University, Enid, Oklahoma, are not entitled to be licensed for one dollar ($1.00) under the provisions of 47 O.S. 22.5 [47-22.5](b) (1969). The Attorney General has considered your request of April 14, 1970, for an opinion regarding tax exempt tags for vehicles belonging to Phillips University. You state that Phillips University is located in Enid, Oklahoma, and is sponsored by the Disciples of Christ Churches of Oklahoma; that the vehicles in question are used in connection with athletic events and for educational purposes. You further state you have been advised by the Oklahoma Tax Commission that the University cannot qualify for exemption on the vehicles used for the purposes set out above. You, in effect, ask: Are the vehicles used in connection with athletic events and for educational purposes by Phillips University, Enid, Oklahoma, entitled to be licensed for $1.00 under the provisions of 47 O.S. 22.5 [47-22.5](b) (1969)? Title 47 O.S. 22.5 [47-22.5](b) (1969), provides as follows: "Any religious corporation or society of this State owning a motor bus that is used by the corporation or society solely for the furtherance of its religious functions and activities shall, upon due application therefor, be entitled to receive a motor bus license tag from the Oklahoma Tax Commission for One Dollar ($1.00). Any motor vehicle owned exclusively by nonprofit organizations devoted exclusively to youth programs emphasizing physical fitness, character development and citizenship training, such as the Girl Scouts or Boy Scouts of America, shall, upon due application therefor by said organizations, be entitled to receive a motor vehicle tag from the Oklahoma Tax Commission for a fee of One Dollar ($1.00)." In the case of Dairy Queen of Oklahoma v. Oklahoma Tax Commission, 205 Okl. 473, 238 P.2d 800, the court said in the first paragraph of the syllabus thereof: "Statutes exempting property from taxation are to be strictly construed against exemptions." It is apparent from the statements in your letter that the vehicles belonging to Phillips University used in connection with athletic events and for educational purposes, are not being used solely for the furtherance of its religious functions and activities as required by Section 22.5 b, supra. It is also clear that the use of the vehicles is not devoted exclusively to youth programs emphasizing physical fitness, character development and citizenship training such as is anticipated by Section 22.5 b, supra.  It is therefore the opinion of the Attorney General your question should be answered in the negative. Vehicles used in connection with athletic events and for educational purposes by Phillips University, Enid, Oklahoma, are not entitled to be licensed for One Dollar ($1.00) under the provisions of 47 O.S. 22.5 [47-22.5](b) (1969).  (W. J. Monroe)